Title: [May 1775]
From: Washington, George
To: 




May 1. Went up to Alexa. to meet the Independt. Company. Mr. Herbert came at Night.
 


2. Messrs. Hendks. Dalton & others Breakfasted here & Majr. Gates & Mr. B. Fairfax dind & lodgd here.


   
   James Hendricks, an Alexandria merchant, was one of ten Alexandrians who formed a town committee of correspondence in May 1774; he later served in the Revolution as a major and colonel with the Virginia troops (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:88; HEITMAN [2]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 217).



   
   Horatio Gates (1727–1806) had been a captain in the British army in 1755 when he was wounded in Braddock’s Defeat. After serving in the French and Indian War he returned to Great Britain, where he subsequently retired on half pay with the rank of major. In 1772 he and his family moved to America and settled on a farm near Opequon Creek, about six miles northwest of Charles Town in the Shenandoah Valley. This home, which he named Traveller’s Rest, was situated in newly formed Berkeley County (now in Jefferson County, W.Va.), where he served with GW’s brother Samuel Washington as a county justice of the peace (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 292).


   
   
   Gates probably used this visit at Mount Vernon to discuss with GW the recent battles of Lexington and Concord, the current siege of Boston by New England troops, and the prospects for the two serving in an American army against Lt. Gen. Thomas Gage, with whom they had both served in Braddock’s campaign, and who was now commander of the British troops in Boston.



 


3. Mr. Fairfax went away. Majr. Gates stayd all day. In the Afternoon Colo. Richd. H. Lee & Brothr. Thoms. as also Colo. Chas. Carter came here.

   
   


   
   Richard Henry Lee (1732–1794) married Anne Aylett (1738–1768), whose half sister, also named Anne Aylett, had married GW’s half brother Augustine Washington, of Pope’s Creek, Westmoreland County. Lee built his home, Chantilly, just a few miles down the Potomac River from Pope’s Creek and Stratford Hall and across Nomini Bay from Bushfield, home of GW’s brother John Augustine Washington.



   
   Lee and GW entered the House of Burgesses the same year (1758), and Lee represented Westmoreland County as a burgess until the Revolution, distinguishing himself for an accomplished command of the English language. He had been one of the leading Virginia delegates to the First Continental Congress in 1774 and was now on his way to the second Congress, where in June 1776 he moved a resolution that resulted in the Declaration of Independence.



   
   Colonel Carter is probably Charles Carter, Jr. (1733–1796), eldest son of Charles Carter of Cleve (1707–1764). He was variously referred to as Colonel Carter, Charles Carter, Jr., and Carter of Ludlow and Nanzatico. Carter served as burgess from King George County 1756–71. During part of his service two other Charles Carters also served in the House of Burgesses—his father, Charles Carter of Cleve, also representing King George County, and a cousin, Charles Carter of Corotoman and Shirley, representing Lancaster County. Charles Carter, Jr., was at this time living on his Stafford County property, Ludlow, and representing that county in the House of Burgesses. Carter had been in serious financial difficulties even before his father’s death and acted for a time as manager of one of his uncle Landon Carter’s farms

(CARTER [3]Jack P. Greene, ed. The Diary of Colonel Landon Carter of Sabine Hall, 1752–1778. 2 vols. Charlottesville, Va., 1965., 2:817, 856). In later years Carter borrowed money from GW for the education and establishment of his sons (GW to Carter, 10 June 1797, Carter to GW, 3 Mar. 1795, GW to Carter, 10 Mar. 1795, DLC:GW).



 


4. Set out for the Congress at Phila. Dind in Alexa. & lodgd at Marlborough.


   
   GW left Mount Vernon in his chariot, probably accompanied by Richard Henry Lee. He may have met several of the other delegates on the road between Mount Vernon and Baltimore, because GW, Lee, Peyton Randolph, Edmund Pendleton, and Benjamin Harrison of Virginia and Joseph Hewes and Richard Caswell of North Carolina all arrived in Baltimore on the same day (SCHARF [2]J. Thomas Scharf. The Chronicles of Baltimore; Being a Complete History of “Baltimore Town” and Baltimore City from the Earliest Period to the Present Time. Baltimore, 1874., 132; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:418).



   
   GW evidently dined with friends in Alexandria, for there are no expenses posted in his ledger for this date except 7s. 6d. for the ferry at Alexandria (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 195). On this trip to Philadelphia, GW tried a different route. He had on earlier trips north used either Posey’s ferry or Johnston’s ferry on Clifton’s Neck. The ferry crossing at Alexandria was probably located on West’s Point (Point West), at the foot of Oronoco Street, and terminated on Thomas Addison’s land just south of Oxon Creek in Prince George’s County, Md. Addison had run the ferry, but he had died the previous September and the ferry building and the land adjoining it were for rent (Md. Gaz., 1 June 1775). From the ferry, GW journeyed to Marlboro and from there across the Patapsco ferry to Baltimore. From Baltimore he followed the road across the Gunpowder River to Susquehanna Lower Ferry (now Havre de Grace), on the west bank of the Susquehanna River. He then crossed the Susquehanna to Perryville in Cecil County and continued on to Charlestown, and from there to Head of Elk and Wilmington, Del.



 


5. Breakfasted at Mrs. Ramsays & Lodged at Baltimore.


   
   Although GW had traveled the Baltimore-Marlboro road on his return south in 1773, he still was unfamiliar with the route and paid 7s. 6d. for a guide to Baltimore (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 193). The roads in this part of Maryland ran through farms, and much time was lost in stopping to open and close gates each time the road passed from one field to another. Ebenezer Hazard complained in 1777 that he passed through 32 gates in one day on his way from Baltimore to Marlboro (HAZARDFred Shelley, ed. “Ebenezer Hazard’s Travels through Maryland in 1777.” Maryland Historical Magazine 46 (1951): 44–54., 48–50).



   
   Upon their arrival at Baltimore, GW and the other Virginia and North Carolina delegates who arrived on this day were met by three companies of militia and escorted to the Fountain Inn (SCHARF [2]J. Thomas Scharf. The Chronicles of Baltimore; Being a Complete History of “Baltimore Town” and Baltimore City from the Earliest Period to the Present Time. Baltimore, 1874., 132). This inn and tavern, run by a former Philadelphian, Daniel Grant, was a “large and commodious house, lately built by Mr. Gough, in Market-street, Baltimore” (Md. Journal, 20 Aug. 1773). The Fountain Inn was moved in 1782 a short distance to a new edifice built by Grant on Light Lane between Market Street and Ellicott’s Wharf (Md. Journal, 3 Dec. 1782). GW stayed at the inn several times on later trips to Baltimore.



 


6. At Baltimore all day. Reviewd the Companies there & dind at an Entertainmt. given by the Townsmen.



   
   “Four companies of the town militia were drawn upon the Common, where they were reviewed by Col. Washington . . . accompanied by the other delegates. . . . In the afternoon the delegates, accompanied by the Rev. Clergy and principal gentlemen of the town, preceded by Capt. [Mordecai] Gist’s independent company, and the officers of the other companies, walked from the Fountain Inn to the new Court-house, where an entertainment was provided” (SCHARF [2]J. Thomas Scharf. The Chronicles of Baltimore; Being a Complete History of “Baltimore Town” and Baltimore City from the Earliest Period to the Present Time. Baltimore, 1874., 132). Pursuant to a resolution by the Second Maryland Convention (8–12 Dec. 1774), Baltimore County organized 68–man militia companies in each district or “Hundred” of the county (Md. Journal, 2 Jan. 1775; Md. Gaz., 19 Dec. 1774, 26 Jan. 1775). GW may also have reviewed a company of Baltimore Independent Cadets, which had been formed in December (Md. Hist. Mag., 4:372).



 


7. Breakfasted at Cheyns’s. Dind at Rogers’s & lodged at Stevensons this side Susqueha[nna].


   
   cheyns’s: probably the tavern located about 13 miles east of Baltimore at the head of Bird River, a tributary of the Gunpowder River. It was operated for a number of years by a series of different keepers, and at one time was called the Red Lion Tavern.



   
   John Rodgers (c.1726–1791), a Scot who came to America about 1760, opened a tavern at Susquehanna Lower Ferry, Harford County, Md., in 1774. About 1778 he moved across the river to Perryville, in Cecil County, where he ran a tavern and the ferry for several years. Rodgers was captain of a troop of Maryland militia during the Revolution and a member of the Harford County committee of correspondence. Since he was always referred to in later years as Colonel Rodgers, he probably was promoted to the higher rank sometime during the Revolution (PAULLINCharles Oscar Paullin. Commodore John Rodgers: Captain, Commodore, and Senior Officer of the American Navy, 1773-1838. Cleveland, 1910., 16–19).



   
   William Stephenson, a Scottish emigrant, and his wife, Rachel Barnes Stephenson, kept a hotel or tavern during the Revolution at Perryville, in Cecil County, Md., directly across the Susquehanna River from Rodgers’s establishment at Susquehanna Lower Ferry (HARFORDPortrait and Biographical Record of Harford and Cecil Counties Maryland. New York and Chicago, 1897., 374). A traveler in 1777 called Stephenson’s and Rodgers’s the two best public houses between Philadelphia and Edenton, N.C. (HAZARDFred Shelley, ed. “Ebenezer Hazard’s Travels through Maryland in 1777.” Maryland Historical Magazine 46 (1951): 44–54., 53).



 


8. Breakfasted at Charles Town & Dined & lodged at Wilmington.


   
   Charlestown, a flourishing port on the Northeast River, was the county seat of Cecil County, Md., until 1786, when the courthouse was moved to Elkton (Head of Elk).



   
   The road followed by GW from Charlestown to Wilmington led him through Christiana Bridge, or Christiana (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 193). Another traveler who passed this way in the same year described the village as lying “in a Bottom at the head of Christeen creek over which there is a Bridge here & to which the Tide flows, bringing up sloops & such like vessels” (HONYMANPhilip Padelford, ed. Colonial Panorama 1775: Dr. Robert Honyman’s Journal for March and April. San Marino, Calif., 1939., 11). On later trips, GW alternated between this route and the road closer to the coast which led through New Castle and the Christina (Christiana) ferry.



 


9th. Breakfasted at Chester, & dined at the City Tavern Phila. Supped at Mr. Jos. Reads.


   
   
   The arrival in Philadelphia of the delegates from Virginia and other southern colonies was celebrated, according to Christopher Marshall, by a large reception and parade at the outskirts of the city (Duane, Diary of MarshallWilliam Duane, ed. Extracts from the Diary of Christopher Marshall, Kept in Philadelphia and Lancaster, during the American Revolution, 1774–1781. 1877. Reprint. New York, 1969., 25). However, since Marshall himself was not present at the scene, and no other contemporary accounts have been found that mention any such reception, it seems probable that he confused this with the enthusiastic reception and parade accorded the New England delegates on the following day. The reception of the New England delegates was described by numerous participants and eyewitnesses, but is not mentioned by Marshall.



   
   Samuel Curwen, a Loyalist, also spent this evening at Joseph Reed’s house “in company with Colonel Washington a fine figure, and of a most easy and agreeable address,” Richard Henry Lee, Benjamin Harrison, and others. “I staid till 12 o’clock, the conversation being chiefly on the most feasible and prudent method of stopping up the Channel of Delaware to prevent the coming up of any large King’s ships to the City. I could not perceive the least disposition to accomodate matters or even risk” (CURWENAndrew Oliver, ed. The Journal of Samuel Curwen, Loyalist. 2 vols. Cambridge, Mass., 1972., 1:7–8).



 


10. Dined at Mr. Thos. Mifflins & spent the Eveng. at my lodgings.


   
   my lodgings: GW’s cash memorandum lists a payment of £17 13s. 3d. in Pennsylvania currency “By Mr. Randolph Bd. &ca.” on 22 June, the day before he left Philadelphia (Cash Memoranda, DLC:GW). Benjamin Randolph was a cabinetmaker who lived on Chestnut Street between Third and Fourth streets. Thomas Jefferson also lodged with Randolph when he went to Philadelphia later in the year (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 1:293n).



   
   GW today attended the first meeting of the Second Continental Congress, held in the State House. Peyton Randolph and Charles Thomson were again unanimously chosen president and secretary (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:11–12).



 


11. Dined at Young Doctr. Shippens—spent the Eveng. at my Lodgings.


   
   In Congress the credentials of the delegates were read and the decision was again made to keep the proceedings secret. A letter was read from colonial agents in London reporting the rejection of the colonists’ petition to the king, the failure of the earl of Chatham’s plan for reconciliation, and the embarkation of more British troops for America. Massachusetts delegates laid before Congress numerous documents concerning the recent troubles at Lexington and Concord (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:13–44).



 


12. Dined and Supped at the City Tavern.


   
   GW’s expenses on this day include 6s. 7d. in Pennsylvania currency for “Club at Smith’s” (Cash Memoranda, DLC:GW). George Read, Delaware delegate, wrote his wife a description of these dinners at Daniel Smith’s City Tavern: “I then dine at the City Tavern, where a few of us have established a table for each day in the week, save Saturday, when there is a general dinner. Our daily table is formed by the following persons, at present, to wit: Messrs. Randolph, Lee, Washington, and Harrison, of

Virginia, Alsop of New York, Chase of Maryland, and Rodney and Read. A dinner is ordered for the number, eight, and whatever is deficient of that number is to be paid for at two shillings and sixpence a head, and each that attends pays only the expense of the day” (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 1:92).



 


13. Dined at the City Tavern with the Congress. Spent the Eveng. at my Lodgings.


   
   This was Saturday, the day all members of Congress met together for dinner at the City Tavern.



 


14. Dined at Mr. Willings, & Spent the Evening at my Lodgings.
 


15. Dined at Burns’s & Spent the Evening at my Lodgings.


   
   In Congress a question was raised by the New York delegates on how the colony was to conduct itself in regard to the British troops expected there. Recommendations were made in Congress and a resolution passed for appointing a committee to consider what posts in that colony should be occupied and how many troops should be necessary to guard them. It was further “resolved, That Mr. Washington, Mr. Lynch, Mr. S. Adams, and the delegates from New York, be the committee for the above service, and that they be desired to report as speedily as possible” (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:49–53).



 


16. Dined at the City Tavern & Spent the Evening at Doctr. Shippens.
 


17. Went to the Commencemt. at the College and dined at Mr. Saml. Griffins—after wch. attended a Comm[itt]ee at the Conistoga Waggon.


   
   GW attended the ceremony at the College of Philadelphia in his role as a member of the Continental Congress, which attended as a group. For a description of the commencement, see Pa. Packet, 15, 22, 29 May 1775.


   
   
   The Conestoga Wagon was a small inn on Market, or High, Street, between Fourth and Fifth. After the Revolution it was run by Maj. Samuel Nichols, or Nicholas, but at this time the proprietor may have been Charles Jenkins (Frazer, “Reminiscence,”Persifor Frazer. “A Reminiscence.” Pennsylvania Magazine of History and Biography 46 (1922): 39–56. 39–56; SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:995–96).



   
   The committee was to consider posts to be occupied in New York and the number of troops to be used there.



 


18. Dined at the City Tavern, and attended a Comee. afterwards at the State House.


   
   The president of Congress on this day gave Congress news of the capture of Ticonderoga, which he had received by messenger the evening before. Congress resolved to recommend to New York that the cannon and stores be removed from Ticonderoga to the south end of Lake George, where a strong post should be established (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:55–56).



 



19. Dined at Mr. Allans. Spent the Evening in my own lodgings.


   
   The committee of Congress to consider the defense of New York, which had occupied much of GW’s time for two days past, brought in its report. The report was read and referred to the committee of the whole, which made its resolutions regarding New York’s defense on 25 May (see JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:57).



 


20. Dined at the City Tavern & Spent the Evening at my Lodg.
 


21. Dined at Mr. Richd. Willings and Spent the Evening at my Lodgings.


   
   Richard Willing (1745–1798) was a captain in the Philadelphia Associators during the Revolution (WALKER [3]Lewis Burd Walker. “Life of Margaret Shippen, Wife of Benedict Arnold.” Pennsylvania Magazine of History and Biography 24 (1900): 257-66, 401–29; 25 (1901): 20-46, 145-90, 289-302, 452-97; 26 (1902): 71-80, 224-44, 322-34, 464-68., 24:422).



 


22. Dined at Mr. Griffins & spent the Evening at my Lodgings.
 


23. Dined at Mr. Jno. Cadwalladers & spent the Evening in my own Room.
 


24. Dined at Mr. Andw. Allan’s & Spent the Evening at the Gov[e]r[nor’]s Club.
 


25. Dined at Mr. Tilghman’s, & Spent the Evening at the City Tavern.
 


26. Dined at Mr. Meridiths and Spent the Evening at the City Tavern.
 


27. Dined at the City Tavern & spent the Evening at my own Lodgings.


   
   GW, Philip Schuyler, Thomas Mifflin, Silas Deane, Lewis Morris, and Samuel Adams were named a committee to “to consider of ways and means to supply these colonies with Ammunition and military stores and to report immediately” (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:67).



 


28. Rid out to the Provence Island & dind there in Compy. with sevl. other Gentlemen.
 


29. Dined at the City Tavern. Spent the Evening in my own Room.
 


30. Dined at Mr. Mease’s, & after setting a while with the Boston Gentlemen retird to my own Room.



   
   boston gentlemen: GW is referring to the Massachusetts delegates to Congress.



 


31. Dined with Mr. Jno. Rutlidge. Spent the Evening in my Chambers.


   
   John Rutledge (1739–1800) was the elder of two Rutledge brothers representing South Carolina in the Continental Congress at this time. He had served in the South Carolina House of Commons for a number of years and in the Stamp Act Congress in 1765. During the Revolution Rutledge was president of South Carolina 1776–78, governor of the state 1779–82, and again a member of Congress 1782–83.



